PER CURIAM.
James Ader appeals his conviction and sentence for battery on a law enforcement officer. We affirm his conviction. Howev*462er, we reverse appellant’s sentence and remand for further proceedings. The State concedes that due to the lack of a transcript, appellant is entitled to a new sentencing hearing. Pugatch v. State, 560 So.2d 419 (Fla. 4th DCA 1990); Yancey v. State, 267 So.2d 836 (Fla. 4th DCA 1972).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
DELL, GUNTHER and TAYLOR, JJ., concur.